ENTRY ORDER

                                            2019 VT 62

                          SUPREME COURT DOCKET NO. 2019-202

                                      AUGUST TERM, 2019

 In re C.P. & L.P., Juveniles                      }     APPEALED FROM:
                                                   }
                                                   }     Superior Court, Orleans Unit,
                                                   }     Family Division
                                                   }
                                                   }     DOCKET NOS. 37-5-17 Osjv &
                                                                     61-9-18 Osjv

                                                         Trial Judge: Howard E. Van Benthuysen

                         In the above-entitled cause, the Clerk will enter:

        ¶ 1.   Juveniles C.P. and L.P. filed a notice of appeal of the family division’s order,
following a permanency planning hearing, rejecting the parties’ proposed case plan that would
have modified the original disposition order and requiring the Department for Children and
Families (DCF) to submit a new case plan. We conclude that the order being appealed was not a
final appealable order and therefore dismiss the appeal.

        ¶ 2.    C.P. was adjudicated to be a child in need of care or supervision (CHINS) in
September 2017 at the age of nine months based on his having suffered significant non-accidental
injuries while in the care of his parents. In November 2017, the family division issued a disposition
order maintaining DCF custody and approving a case plan with concurrent goals of reunification
and adoption. Following a permanency hearing for C.P. in April 2018, the court approved
concurrent permanency goals of reunification by October 2018 or adoption. L.P. was taken into
DCF custody at birth in September 2018 and adjudicated CHINS in November 2018 based on the
parties’ stipulation. The following month, the court entered a disposition order maintaining DCF
custody and approving a case plan with a goal of reunification with mother.

        ¶ 3.    A permanency hearing was held for both juveniles in April 2018. The parties
stipulated to a case plan that called for discharging juveniles to mother’s custody under a
conditional custody order. The family division declined to approve the plan, citing the unexplained
injuries to C.P. The court ordered DCF to prepare and submit a new case plan, at which time a
new permanency hearing would be scheduled. Juveniles filed a motion to reconsider, which the
court denied in a May 14, 2019 order, stating that it was not in the juveniles’ best interests to be
returned to mother’s care, given the serious unexplained injuries to C.P. while under the parents’
care. The court once again ordered DCF to prepare and submit a new case plan, at which time a
new permanency hearing would be scheduled. Juveniles filed a notice of appeal from that order.
        ¶ 4.    In response to this Court’s order asking juveniles to show cause why the appeal
should not be dismissed for failure to appeal from a final order, juveniles argued that the May 14
order was essentially a new disposition order from which they had a right to appeal. See 33 V.S.A.
§5318(d) (providing that “disposition order is a final order which may only be modified based on
the stipulation of the parties or pursuant to a motion to modify”); see also In re R.M., 2013 VT 78,
¶¶ 7-8, 194 Vt. 431, 82 A.3d 565 (stating that disposition order is final order pursuant to § 5318(d),
and concluding that mother had right to appeal from amended disposition order that modified
original disposition order). The Attorney General’s Office filed an amicus curiae brief in which it
argued that the May 14 order was not a final appealable order because it required DCF to submit
a new case plan, after which a hearing would be scheduled to consider the new plan.

        ¶ 5.    We conclude that the May 14 order was not a final appealable order. In contrast to
R.M., upon which juveniles rely, the family division’s May 14 order did not modify the original
disposition order. Nor did the court conclusively determine all matters before it at the permanency
hearing. See In re D.D., 2013 VT 79, ¶ 22, 194 Vt. 508, 82 A.3d 1143 (“An appealable order is
one that finally disposes of the matter before the court by settling the rights of the parties on issues
raised by the pleadings.”). Rather, the court rejected DCF’s permanency recommendations,
directed DCF to prepare and submit a new case plan, and set the matter for further hearing to
review the new plan. Cf. In re G.B., 2019 VT 48, ¶ 9 ___ A.3d ___, ___ Vt. ___ (concluding that
order denying petition to terminate mother’s parental rights was not final appealable order because,
rather than finally resolving the status of mother’s parental rights, it directed DCF to prepare new
case plan). Parties are of course free to seek permission for review of interlocutory orders under
the appellate rules. Juveniles did not do so here, and under the particular circumstances of this
case, the order being appealed was not a final order to which they had a right to appeal.

       Appeal dismissed.


                                                  BY THE COURT:



                                                  Paul L. Reiber, Chief Justice

   Publish
                                                  Marilyn S. Skoglund, Associate Justice
   Do Not Publish

                                                  Beth Robinson, Associate Justice


                                                  Harold E. Eaton, Jr., Associate Justice


                                                  Karen R. Carroll, Associate Justice




                                                   2